 

te s

AO 93 (rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin
In the Matter of the Search of:

IN THE MATTER OF THE SEARCH OF INFORMATION
ASSOCIATED WITH FACEBOOK USER ID “LESTHE
BEST” (www.facebook.com/lesthe.best.5) THAT IS
STORED AT PREMISES CONTROLLED BY FACEBOOK
INC.

cwena, [8-T TOM Cn)

a a

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

See Attachment A.

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

 

See Attachment B.
YOU ARE COMMANDED to execute this warrant ON OS BEFORE Y 20 69 (not to exceed 14 days)
C) in the daytime between 6:00 a.m. and 10:00 p.m. at any time i day or night bedause good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to Honorable Nancy Joseph
(United States Magistrate Judge)

C1) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) CF until, the facts justifying, the later specific date of

Date and time issued: ocendn ol / o-0 iP” 7 |e
CC X

[a . Judga’s nattre {/

% *
City and State: Milwaukee, Wisconsin Honorable Nancy Joseph US. Magistrate Judge
Printed Name and Title
AO 93 (mod. 5/14) Search and Seizure Warrant

 

 

 

 

 

Return
Case No: Date and time warrant executed: Copy of,warrant and inventory left with:
. SV Via. Facubak peconde
lhgayvom ar; ea he (. 1 ov Levta
sf $32-2/39}8 tofte | on Wa bor
Inventory made in the presence of: PA AST EST Ge) G22 EP

YA

 

Inventory of the property taken and/or name of any person(s) seized:
O.n Denvoty e, 2oiF at 7582 ar yp wwe, fo ew book. Caen RecoteAg
Degar’ mere P rou dee a PAF Dycorert Conlanray IS, 64S Ep
one) Ve SY PESes of Paton corel « 2 iP file Horr ns
926 Y2ERB of dota Lor Facebook User IN “teste Res 7”

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

Date: Wt /r015 s— Fs

Executing officer's signature

 

Printed name and title

Subscribed, sworn to, and returned before me this date:

 

Date: Phy fro 5
f / ,

 

 

 

 
ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the Facebook User ID “LesThe Best”

(www.facebook.com/lesthe.best.5), that is stored at premises owned, maintained, controlled, or

operated by Facebook Inc., a company headquartered in Menlo Park, California.

 
ATTACHMENT B
Particular Things to be Seized
I, Information to be disclosed by Facebook
To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is
located within or outside of the United States, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the
' following information to the government for each user ID listed in Attachment A: |
(a) All contact and personal identifying information, including the full name, user
identification number, birth date, gender, contact e-mail addresses, physical
address (including city, state, and zip code), telephone numbers, screen names,
websites, and other personal identifiers.
(b) = All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities from August 1, 2018 to September 15, 2018.
(c) All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them, including Exchangeable
Image File (“EXIF”) data and any other metadata associated with those photos
and videos;
(d) All profile information; News Feed information; status updates; videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which

the user is a member, including the groups’ Facebook group identification

 
(e)

(f)

(g)

(h)
(i)

G)
(k)
(I)

(m)
(n)

numbers; future and past event postings; rejected “Friend” requests; comments;
gifts; pokes; tags; and information about the user’s access and use of Facebook
applications;

All records or other information regarding the devices and internet browsers
associated with, or used in connection with, that user ID, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string; ~

All other records and contents of communications and messages made or received
by the user from August 1, 2018 to September 15, 2018, including all Messenger
activity, private messages, chat history, video and voice calling history, and
pending “Friend” requests;

All “check ins” and other location information from August 1, 2018 to September
15, 2018; |

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account from August 1, 2018
to September 15, 2018;

All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;

 
(0) The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

(p) All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account; |

(q) All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the government within 14 days

of service of this warrant.

 
If. Information to be seized by the government
All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Title 18, United States Code, Section 2113(a) (entering to
commit a bank robbery), Title 18, United States Code, Section 2113(a) and (d) (armed bank
robbery), Title 18, United States Code, Section 924(c)(1)(A)(ii) (use of a firearm during a crime
of violence), and Title 18, United States Code, Sections 922(g)(1) and 924(e) (unlawful
possession of a firearm by a prohibited person) committed by Quadir S. El Amin and Leslie
Wilbert in August 2018, including, for each user ID identified on Attachment A, information
pertaining to the following matters:
(a) A robbery or attempted robbery of a bank or banks committed by Quadir S. El
Amin and/or Leslie Wilbert;
(b) The possession or use of a firearm by Quadir S. El Amin and/or Leslie Wilbert;
(c) The possession, use, or ownership of a white cargo van bearing Wisconsin license
plate 709-YLG;
(d) The presence of Quadir S. El] Amin and/or Leslie Wilbert at the Wells Fargo
bank; |
(e) Communications between Quadir S. El Amin and Leslie Wilbert;
(f) Evidence of any scheme, plan, or agreement between Quadir S. El Amin and
Leslie Wilbert;
(g) Evidence of a relationship between Quadir S. El Amin and Leslie Wilbert;
(h) Preparatory steps taken in furtherance of the scheme;

(i) The proceeds of any robbery of a bank or banks;

 

 

 
(j) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner; |

(k) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation;

(1) The identity of the person(s) who created or used the user ID, including records

that help reveal the whereabouts of such person(s).

 
